Name: Commission Regulation (EEC) No 1339/83 of 27 May 1983 fixing for the 1983/84 marketing year the reference prices for lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/30 Official Journal of the European Communities 28 . 5 . 83 COMMISSION REGULATION (EEC) No 1339/83 of 27 May 1983 fixing for the 1983/84 marketing year the reference prices for lemons where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics , being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas lemons are produced in such quantities in the Community that reference prices should be fixed , for them ; Whereas lemons harvested during a given crop year are marketed from June to May of the next year ; whereas reference prices should therefore be fixed for the period 1 June to 31 May of the following year ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are to be fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from the production areas to Community marketing centres ; whereas, for the 1983/84 marketing year, pursuant to Article 23 , this amount is only partially taken into account ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas Article 1 For the 1983/84 marketing year, the reference prices for fresh lemons falling within subheading 08.02 C of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of class I, of all sizes, shall be as follows :  June : 38,23  July : 42,17  August : 43,78  September : 38,80  October : 33,83  November : 30,38  December : , 31,22  January : 32,78  February : 30,92  March : 31,55  April : 32,05  May : 35,02 Article 2 o OJ No L 118 , 20 . 5 . 1972, p . 1 . 2 OJ No L 190, 1 . 7 . 1982, p . 7 . This Regulation shall enter into force on 1 June 1983 . No L 139/3128 . 5 . 83 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1983 . For the Commission Poul DALSAGER Member of the Commission